Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  March 5, 2018                                                                                         Stephen J. Markman,
                                                                                                                  Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  153986 & (16)(17)                                                                                        David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                            Kurtis T. Wilder
                                                                                                      Elizabeth T. Clement,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                     Justices
            Plaintiff-Appellee,
  v                                                                  SC: 153986
                                                                     COA: 331011
                                                                     Wayne CC: 11-012737-FC
  MARCO DEMARIO MARTIN,
          Defendant-Appellant.

  _________________________________________/

         By order of September 12, 2017, the prosecuting attorney was directed to answer
  the application for leave to appeal the April 28, 2016 order of the Court of Appeals. On
  order of the Court, the answer having been received, the application for leave to appeal is
  again considered, and it is DENIED, because the defendant has failed to meet the burden
  of establishing entitlement to relief under MCR 6.508(D). The motions for appointment
  of counsel and to remand are DENIED.

         WILDER, J., did not participate because he was on the Court of Appeals panel.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            March 5, 2018
         s0226
                                                                                Clerk